Citation Nr: 0204064	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  98-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
to include as an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, to include as an undiagnosed illness.

3.  Entitlement to service connection for a menstrual 
disorder, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied, among others, the veteran's 
claim of entitlement to service connection for tension 
headaches, shortness of breath, and a menstrual disorder due 
to an undiagnosed illness.  The veteran subsequently 
perfected an appeal of that decision.  A hearing on this 
claim was held in November 1998, before the undersigned Board 
member, who was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a June 2000 decision, these claims were remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
the veteran has shortness of breath or a disability related 
to shortness of breath.

2.  There is no competent evidence of record which shows that 
the veteran currently has a menstrual disorder.

3.  There is no evidence of treatment or complaints of 
headaches during service, and no competent evidence of record 
relating the veteran's current tension headaches to events 
during active service. 


CONCLUSIONS OF LAW

1.  Shortness of breath, to include as an undiagnosed 
illness, was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

2.  A menstrual disorder, to include as an undiagnosed 
illness, was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

3.  Tension headaches, to include as an undiagnosed illness, 
was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the statement of the case, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate her claims 
for service connection for shortness of breath, a menstrual 
disorder, and tension headaches, to include as an undiagnosed 
illness.  Pertinent medical records have been obtained, and 
she has been afforded several VA examinations, and has failed 
to report to two scheduled VA examinations.  The Board finds 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29. 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(2001).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  See 66 Fed.Reg. 56614-56615 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2001).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1997).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2001).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

Service records indicate that the veteran served in the 
Southwest Theater of Operations during the Persian Gulf War.  

1.  Service connection for shortness of breath.

Service medical records are negative for any complaints or 
treatment for shortness of breath.  Additionally, post-
service medical evidence fails to document any objective 
indications of shortness of breath.  In fact, in a March 1998 
VA examination the veteran denied having shortness of breath, 
stating only that it may be slightly short at times.  At this 
examination, pulmonary function tests were normal, and 
percussion and auscultation were normal.  No diagnosis or 
observation of objective symptomatology of shortness of 
breath was noted on the examination report.

In May 1999 the veteran underwent another VA examination.  No 
report of shortness of breath was noted.  She noted allergic 
reactions to grasses, which the examiner documented as 
allergic hyper airway type disease, which occasionally causes 
her to wheeze, interfering with functioning.  A chest x-ray 
taken at this time was normal with no significant abnormality 
noted.

The veteran failed to report to a respiratory examination 
scheduled for October 2000.

At her November 1998 hearing, the veteran testified that he 
began having shortness of breath right after the Persian Gulf 
War in 1991 and that she has this problem two to three times 
a week depending on anxiety or stress.  She stated that she 
received no treatment for this symptom.  She also reported 
shortness of breath after walking a long distance and while 
running.

Statements in support of her claim submitted by friends and 
family members in October and November 1998 are negative for 
any mention of shortness of breath.

Given the evidence of record, the Board finds that the there 
is no evidence of a current disability for service connection 
on a direct basis.  Service medical records do not support 
the veteran's assertion that she suffered from shortness of 
breath since 1991, and the only post-service treatment record 
to identify any sort of respiratory impairment is the May 
1999 examination report which only asserts that the veteran 
has allergies on occasion.  No diagnosis was made in 
connection with this observation, and shortness of breath in 
and of itself does not constitute a disability for which 
service connection can be granted.  As the veteran has not 
identified a current disability, service connection on a 
direct basis must be denied. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

With regard to the veteran's claim of shortness of breath as 
an undiagnosed illness, the record does not satisfy the 
criteria for service connection on this basis either.  The 
veteran's shortness of breath did not have its onset during 
active service, and there are no objective indications that 
the veteran has suffered from shortness of breath for six 
months.  The veteran has not sought treatment for this 
condition, nor is there any evidence that she has lost time 
for work due to shortness of breath.  Consequently, in the 
absence of any evidence that she has a chronic disability 
related to shortness of breath, entitlement to service 
connection for an undiagnosed illness manifested by shortness 
of breath, is denied.

2.  Service connection for a menstrual disorder.

Service medical records indicate that other than C-Sections 
performed in connection with the birth of her children, 
during service the veteran was treated on several occasions 
for abnormal pap smears indicating dysplasia, beginning in 
December 1985, and occasional yeast infections.  For several 
years after treatment for dysplasia in 1985 her pap smears 
were normal, then in January 1994 she once again had an 
abnormal pap smear.  A cervical biopsy shoed severe dysplasia 
(CIN III) and chronic cervicitis.  Other than these abnormal 
pap smears, her pelvic examinations were normal, and her 
menstrual periods were consistently reported as regular 
without problems.  On two occasions, once in March 1986 and 
once in October 1994, she reported spotting in the middle of 
her menstrual cycle, examination was negative for any 
problems.  

Subsequent to 1994 her pap smears were normal again until 
October 1995, when again it was abnormal.  She had a final 
gynecological examination before discharge in July 1996, the 
pap smear performed at this time was normal, and the 
examination was within normal limits.  Her periods were 
reported as regular and without pain.  Her separation 
examination in September 1996 found her pelvic examination to 
be normal, and she reported no problems at this time.

Subsequent to separation in April 1997 the veteran underwent 
a gynecological examination which was normal.  In March 1998 
she reported at her VA examination that her menstrual periods 
were somewhat irregular, and at her May 1999 examination she 
noted mild abdominal discomfort associated with her menstrual 
period, although her gynecological examination was normal.  
She was diagnosed with a history of abdominal lower pelvic 
discomfort.  She failed to report to a gynecological 
examination scheduled in October 2000.

At her hearing in November 1998 she testified that she first 
had problems with her menstrual cycle after the Persian Gulf 
War in 1991, that she was bleeding when she was not supposed 
to be.  She also testified that she had had a normal pap 
smear in September, and that currently she has her period, 
then may go several months without having another one.

Statements in support of her claim submitted by friends and 
family members in October and November 1998 are negative for 
any mention of any menstrual problems.

There is no medical evidence of a current menstrual disorder 
of record.  Additionally, the dysplasia existed prior to her 
service in the Persian Gulf, and there are no objective 
indications of a chronic disability related to her menstrual 
cycle for the period after her service in the Persian Gulf 
War.  Throughout service she reported that her menstrual 
cycle was normal.  Therefore, service connection is not 
warranted on a direct basis or for an undiagnosed illness 
manifested by a menstrual disorder.

c.  Service connection for tension headaches.

Service medical records contain no complaints of or treatment 
for headaches.  In fact, in multiple gynecological treatment 
records throughout her period of active service the veteran 
indicated that she did not suffer from severe headaches. 

After discharge from service, complaints of headaches first 
is noted in March 1998 VA general medical and neurological 
examination reports.  In the general medical examination, she 
indicated that she sometimes had headaches.  The examiner 
concluded that no specific diagnosis was possible at this 
time because her symptoms did not fit any diagnoses.  At the 
neurological examination she stated that she had severe 
headaches since 1991, bifrontal and occipital, occurring once 
a month.  She had no focal, motor, sensory, or visual 
abnormalities with the headaches, and no nausea or vomiting.  
She had no known precipitating factors.  The headaches lasted 
for several hours.  The examiner diagnosed episodic tension 
type headaches.  He also stated that there was no known 
relationship between this type of headache and Persian Gulf 
War illness at the present time.  He went on to add that this 
type of headache was a common entity and that it was 
minimally disabling.

AT her May 1999 examination report she stated that she had 
headaches associated with the changing seasons, mainly the 
spring and the fall.  The headaches were multi-factorial and 
aggravated by sinus, tension and stress.  The examiner's 
impression was headaches, multi-factorial, tension and muscle 
contraction, exacerbated by sinusitis.

In October 2000 the veteran underwent another neurological 
examination.  At this time she stated that she had headaches 
lasting two days about four times a month, and that they had 
their onset in 1991.  She reported that the headaches are 
worsened by noise but not photophobia, and have no nausea, 
vomiting or scintillation.  She realized that her headaches 
were triggered by missing meals, but not by missing sleep or 
certain types of foods.  She also noted that the headaches 
change with the weather and congestion.  Her neurological 
examination was normal, and the examiner noted that despite 
the lack of nausea or scintillation, he believed that her 
headaches were migraines.

At her November 1998 hearing, she testified that she had been 
exposed to oil smoke and dust during the Persian Gulf War, 
and that the headaches began in 1991.  The doctors prescribed 
over the counter medications.  She also stated that the 
headaches were so severe that they prevented her from 
functioning, and were triggered by stress, occurring twice a 
week.

Statements in support of her claim submitted by friends and 
family members in October and November 1998 assert that she 
suffers from severe headaches.

Service medical records contain no treatment or complaints 
for headaches either before or after her service in the 
Persian Gulf War, and she denied having headaches in 
questionnaires completed at gynecological examinations 
throughout service.  Additionally, her separation examination 
is negative for any indication of treatment for headaches 
despite her reporting low back pain.  There are no post-
service treatment records for headaches other than the VA 
examinations of record, none of which relate her headaches to 
her period of active service, but rather to stress, tension, 
allergies, and skipping meals.  Therefore, there is no 
evidence to support a finding of service connection on a 
direct basis.

With regard to the veteran's claim of entitlement to service 
connection for an undiagnosed illness manifested by 
headaches, the record does indicate that she had suffered 
from headaches for six months, and thus has a chronic 
disability, however, her headaches have been diagnosed as 
tension headaches attributable to factors other than her 
Persian Gulf War service.  In fact, the neurological examiner 
in March 1998 affirmatively asserts that her type of headache 
is not related to Persian Gulf War illness, and the other 
examination reports note etiology of stress, allergies and 
skipping meals.  Accordingly, the preponderance of the 
evidence is against a finding that her tension headaches, 
though chronic, are related to her period of active service 
in the Persian Gulf War.  Therefore, her claim for service 
connection for an undiagnosed illness manifested by tension 
headaches is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for shortness of breath, to 
include as an undiagnosed illness, is denied.

Entitlement to service connection for a menstrual disorder, 
to include as an undiagnosed illness, is denied.

Entitlement to service connection for tension headaches, to 
include as an undiagnosed illness, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

